Title: From Thomas Jefferson to Willie Blount, 27 April 1822
From: Jefferson, Thomas
To: Blount, Willie


Sir
Monticello
Apr. 27. 22.
Your favor of Mar. 16 is recently recieved, and the object it proposes of an early initiation of our youth into the sound principles of our republican government is worthy of cordial approbation. I mean the pure and genuine principles of it’s birth. my hope has been that systems of education, primary and ultimate would be carried into execution and that books would be composed for the use of our schools which would inculcate into the minds and affections of our youth the sound political as well as moral virtues. you have taken views of the subject more extensive and particular.—but from all political pursuits I am necessarily withdrawn by the torpitude of age and it’s irresistible devotion to tranquility and rest. the direction of the future belongs to the generation now on the stage. mine is past; and I resign to them with cheerfulness and confidence the care of themselves and posterity, a duty which I doubt not they will ably and faithfully fulfill. your letter is a proof that you will not be wanting on your part; and, with my hope that you will live to see it effectually provided for, accept the assurance of my best wishes and respects.Th: Jefferson